         Case 1:19-cr-00018-ABJ Document 358 Filed 04/15/20 Page 1 of 22



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

               v.                                      Criminal No. 19-cr-18-ABJ

 ROGER J. STONE, JR.,                                  (Filed Under Seal)

                                  Defendant.


    GOVERNMENT’S OPPOSITION TO DEFENDANT ROGER J. STONE’S
AMENDED SEALED MOTION FOR NEW TRIAL ALLEGING JUROR MISCONDUCT

       The defendant, Roger J. Stone, claims that he was denied a fair trial based on juror

misconduct that deprived him of the right to be tried by an impartial jury. His claim is rooted in

the improper assumption that a person’s political affiliation and viewpoints automatically render

impartiality impossible in a case with political undercurrents, such as this one. But impartiality

for jury service is not and should not be measured by politics or partisanship; impartiality is

measured by a person’s willingness and ability to set politics and partisanship aside to faithfully

evaluate evidence, dispassionately apply the law, and independently reach a verdict.              The

defendant musters no evidence suggesting that the verdict against him was the product of anything

but the jury’s dutiful adherence to those obligations.

       Specifically, the defendant alleges that recently obtained social media posts that appear

attributable to Juror      —one among the 12-citizen jury that unanimously found him guilty of

each and every count in the Indictment—show that she concealed details about her political

affiliation and social media use that the defense would have used to seek a for-cause strike or

exercise a preemptory strike. Not so. As a result of this Court’s thorough voir dire, consisting of

a written questionnaire and individualized questioning, the defense was well aware of Juror          ’s

political affiliation, her knowledge of the allegations against the defendant, and that she used social
            Case 1:19-cr-00018-ABJ Document 358 Filed 04/15/20 Page 2 of 22



media. Moreover, the defense was given and took the opportunity to explore whether Juror

was actually biased against the defendant and elected not to ask the Court to strike her for cause.

The social media posts about which the defense now complains are consistent with Juror                 ’s

disclosures during voir dire—they do not impeach her candor, reveal new information about her

political affiliation or viewpoint, or suggest that she failed to fulfill her obligation of impartiality.

The defense motion should be denied.

I.      BACKGROUND

        A.      Voir Dire

        This Court conducted a thorough voir dire, during which prospective jurors, including Juror

     , were called upon to complete a 56-question form and to answer individualized questions

posed by the Court, Government, and defense. That process elicited detailed and specific

information concerning Juror         ’s political affiliation, career history and aspirations, news and

social media sources, and knowledge of the allegations against the defendant.

        Juror       disclosed the following pertinent information on the written questionnaire:

        •       That Juror     possessed a law degree (p. 3, Question 4) and practiced law in
                Tennessee between September 20 and December 20 (p.5, Question 13);

        •       That Juror        was a Senior Program Officer at the
                Foundation (p. 3, Question 6);

        •       That Juror    ’s primary sources for local and national news and information were
                newspapers (including online), TV/cable, blogs/websites, social media, news
                magazines, and word of mouth/conversation (p. 9, Question 21);

        •       That the names of the primary sources from which Juror      obtained news and
                information are The Washington Post, Apple News Service, Twitter, Facebook, The
                New York Times, CNN; Politico, The Hill, and CBS News (p. 9, Question 21);

        •       That Juror       listened to political commentators on TV or talk radio—but “not
                regularly”—including, CNN’s Anderson Cooper and MSBC’s Rachel Maddow and
                Chris Hayes (p. 9, Question 22);



                                                   2
           Case 1:19-cr-00018-ABJ Document 358 Filed 04/15/20 Page 3 of 22



       •       That Juror        could not remember whether she had written or posted anything
               for public consumption about the defendant, the House Permanent Select
               Committee on Intelligence (HPSCI) investigation into Russian interference in the
               2016 presidential election, or the Special Counsel Office’s (SCO) investigation,
               writing: “I can’t remember if I did, but I may have shared an article on Facebook.
               Honestly not sure” (p. 9, Question 23);

       •       That Juror      served on the elected school board in Memphis, Tennessee between
                                                    , ran unsuccessfully in the     Democratic
               primary for one of Tennessee’s seats in the U.S. House of Representatives (p. 10,
               Question 24), and had two friends who once worked for a Democratic Congressman
               from Tennessee (p. 13, Question 31);

       •       That Juror         followed media reports relating to investigations into Russian
               interference in the 2016 election “Somewhat Closely” (p. 10, Question 25);

       •       That Juror      , prior to being called for jury service, was aware that “Mr. Stone
               is accused of inappropriate contact (sic) Russian officials in the effort of helping
               Mr. Trump’s campaign for President” (p. 11, Question 27); and

       •       That Juror         had “opinions about some of the official people” on a list of 31
               individuals on the questionnaire—which included Donald Trump, Paul Manafort,
               Hillary Clinton, and Julian Assange, among others—but that those opinions “do not
               make it difficult for [her] to be fair” (p. 13, Question 30).

In addition to these extensive disclosures, on the questionnaire Juror       certified:

       •       That holding political office had not caused Juror       “to form an opinion about
               the defendant’s guilt or innocence in this case or affect [her] ability to be fair to
               both sides” (p. 10, Question 24);

       •       That, “[t]o assure that the decision of the jury in this case is not based upon
               influences outside the courtroom,” Juror          would be able to follow instructions
               to “avoid reading about the case in the newspapers or listening to any radio or
               television reports concerning this case including news coverage or communications
               on the internet or social media” and to “not discuss or communicate about this case
               . . . on the internet or social media” (p. 10, Question 26);

       •       That nothing “about this case, the issues, or the people involved in this case, or any
               other reason that has not been asked about in any other question” led Juror
               “to believe that [she] could not be completely fair to both the defendant, Roger
               Stone, and the U.S. Government in this case” (p. 19, Question 56); and




                                                 3
           Case 1:19-cr-00018-ABJ Document 358 Filed 04/15/20 Page 4 of 22



       •       That, “under penalty of perjury,” Juror    ’s answers to all the questions on the
               written questionnaire were “true and correct to the best of [her] knowledge and
               belief” (p. 20).

The defense had access to all of this information nearly two months before trial and individualized

voir dire. Moreover, contrary to the defense’s insinuation to the contrary, Juror         ’s name was

disclosed to it by virtue of her signature affirming the truth of her responses (p. 20). Had the

defense felt it necessary to learn more information about Juror          ’s political affiliation or the

strength of her political views from publicly available information, the defense could have sought

leave of Court to do just that.

       On November 5, 2019, Juror               was questioned by the Court and defense counsel,

including being questioned about her social media habits, political affiliation, and her ability to

serve impartially as a juror. The Court began the pertinent inquiry:

       THE COURT:                 You’ve also indicated a fair amount of paying attention to news and
                                  social media including about political things?

       JUROR                      Yes.

       THE COURT:                 And when we asked what you read or heard about the defendant,
                                  you do understand that he was involved in Mr. Trump’s campaign
                                  in some way?

       JUROR          :           Yes.

       THE COURT:                 Is there anything about that that affects your ability to judge him
                                  fairly and impartially sitting here right now in this courtroom?

       JUROR                      Absolutely not.

       THE COURT:                 What is it that you have read or heard about him?

       JUROR                      So nothing that I can recall specifically. I do watch sometimes
                                  paying attention but sometimes in the background CNN. So I recall
                                  just hearing about him being part of the campaign and some belief
                                  or reporting around interaction with the Russian probe and
                                  interaction with him and people in the country, but I don’t have a



                                                    4
        Case 1:19-cr-00018-ABJ Document 358 Filed 04/15/20 Page 5 of 22



                              whole lot of details. I don’t pay that close attention or watch C-
                              SPAN.

       THE COURT:             Can you kind of wipe the slate clean and learn what you need to
                              learn in this case from the evidence presented in the courtroom and
                              no other source?

       JUROR                  Yes.

       THE COURT:             You’ve actually had some interest in Congress yourself?

       JUROR                  Yes.

       THE COURT:             Does the fact that this case involves allegations of not being truthful
                              to Congress, is that something that you think that the nature of the
                              allegations alone would make it hard for you to be fair?

       JUROR                  No.

11/5/2019 (Afternoon) Tr. 93-94.

       Following the Court’s questioning, with the benefit of Juror           ’s disclosures on the

written questionnaire, the defense undertook its own questioning of Juror         aimed squarely at

the concern the defense now expresses—whether Juror           ’s political affiliation and knowledge

of the allegations against the defendant unfairly biased her against him:

       DEFENSE:               Did you ever work for anyone in Congress?

       JUROR                  No.

       DEFENSE:               You’ve worked on campaigns for Congress (sic) people running for
                              Congress?

       JUROR                  I ran for Congress.

       DEFENSE:               You ran for Congress?

       JUROR                  I worked on my own campaign.

       DEFENSE:               And you have friends who worked for other congressmen?

       JUROR                  Yes.

       DEFENSE:               Do you have any political aspirations now?


                                                 5
         Case 1:19-cr-00018-ABJ Document 358 Filed 04/15/20 Page 6 of 22



       JUROR                 I don’t know, not federal.

       DEFENSE:              What might they be?

       JUROR                 My home state in Tennessee. No local.

       DEFENSE:              Just recognize that, there might be some media—what are your
                             aspirations?

       JUROR                 I served, can I just say I served in political office in Memphis in a
                             local office on the school board. So I, one day I wake up and say I
                             run for, you know, office again in Memphis to impact education.
                             One day I wake up and say no way in the world would I do that. So
                             I don’t have an immediate plan to run for office.

       DEFENSE:              The fact that you run for an office, you’re affiliated with a political
                             party. Roger Stone is affiliated with the Republican party, Donald
                             Trump. You understand what I’m saying and getting at?

       JUROR                 I do.

       DEFENSE:              How do you feel about that?

       GOVERNMENT:           Objection.

       THE COURT:            Can you make that question a little bit more crisp? Is there anything
                             about his affiliation with the Trump campaign and the Republican
                             party in general that gives you any reason to pause or hesitate or
                             think that you couldn’t fairly evaluate the evidence against him?

       JUROR                 No.

       DEFENSE:              Thank you, ma’am.

11/5/2019 (Afternoon) Tr. 95-96. The defense asked no further questions and did not move to

strike Juror    for cause.

       On November 6, 2019, Juror         was empaneled and, along with the other members of

the jury, was duly sworn. 11/6/2019 (Morning) Tr. 243, 247.




                                                6
            Case 1:19-cr-00018-ABJ Document 358 Filed 04/15/20 Page 7 of 22



        B.          Juror      ’s Social Media Posts 1

        On or about February 12, 2020, the day after the Department of Justice revised the

sentencing recommendation of the trial team in this case, Juror            posted a Facebook message

expressing support for the four career prosecutors who withdrew their representation. See Ex. 1

to Def. Mot. for New Trial, ECF No. 299-3. This prompted the defense to go back in time and

identify nine specific social media posts that it claims in its amended pleading (at 7-14) undermine

Juror        ’s claims of impartiality. Those nine social media posts highlighted by the defense,

none of which impeach Juror            ’s answers to questions in voir dire or her certification that she

could be fair and impartial to the defendant, can be grouped into three categories.

        The first category is social media posts that relate to political issues and the President, but

do not involve witnesses or specific subjects or topics having anything at all to do with this case:

        •           A tweet from 2008—more than 10 years ago—containing a photograph of Juror
                        with Donna Brazile, a political consultant and commentator affiliated with the
                    Democratic Party—who played no role in this case;

        •           A tweet from August 19, 2017—more than two years before trial began—seeming
                    to question whether Republicans endorsed certain of the President’s remarks
                    regarding race—a subject that has nothing to do with this case;

        •           A re-tweet from January 3, 2018, of an article about a word projected onto the
                    Trump Hotel in Washington, D.C.—a subject that has nothing to do with this case;

        •           A tweet from July 2, 2019, expressing pride for the organizations that advocated
                    against including a citizenship question on the 2020 census 2—an issue that has
                    nothing to do with this case; and


        1
         The social media posts highlighted in the defense motion for new trial purport to be from
Juror         For purposes of evaluating the defense motion on the papers, the Government is
prepared to stipulate that the social media posts are attributable to Juror         However, the
Government has not independently endeavored to verify that the social media posts the defense
highlights are in fact attributable to Juror
        2
            Juror        disclosed on her written questionnaire that she is employed by the
                    Foundation, which, on information and belief, engaged in research and/or advocacy


                                                    7
           Case 1:19-cr-00018-ABJ Document 358 Filed 04/15/20 Page 8 of 22



       •       A re-tweet from August 25, 2019, asking whether “the MAGA crowd” would
               denounce its affiliation with a Ku Klux Klan rally, at which a banner saying “help
               make America great again” was apparently displayed—a subject having nothing to
               do with this case.

These social media posts are consistent with Juror       ’s disclosure that she has “opinions about

some of the official people” identified on the questionnaire, including the President, and her

certification that those opinions would “not make it difficult for [her] to be fair” (p. 13, Question

30).

       The second category involves social media posts related to the SCO investigation and/or

the defendant, of which there are three:

       •       A tweet from January 25, 2019, the same day the defendant was arrested, of a
               National Public Radio article regarding the SCO investigation;

       •       A re-tweet from January 30, 2019, of commentary drawing attention to public
               reaction to law enforcement use of force guidelines following the defendant’s
               arrest, as compared to the reaction prompted by prominent law enforcement
               interactions with people of color; and

       •       A tweet from March 14, 2019, sharing a Facebook post about the SCO’s work.

These social media posts are consistent with Juror       ’s disclosure that she may have written or

posted something for public consumption about Russian interference in the 2016 presidential

election or the SCO investigation, about which she wrote on the questionnaire: “I can’t remember

if I did, but I may have shared an article on Facebook. Honestly not sure” (p. 9, Question 23). It

is also consistent with Juror          ’s disclosure that she followed media reports relating to

investigations into Russian interference in the 2016 election “Somewhat Closely” (p. 10, Question

25). And it is consistent with Juror       ’s disclosure that, prior to voir dire, she was aware that




regarding the impact that a citizenship question would have on the results of the 2020 census. See,
e.g.,                                             (last viewed February 18, 2020).



                                                 8
           Case 1:19-cr-00018-ABJ Document 358 Filed 04/15/20 Page 9 of 22



“Mr. Stone [was] accused of inappropriate contact (sic) Russian officials in the effort of helping

Mr. Trump’s campaign for President” (p. 11, Question 27).

       The final category of social media posts is a single tweet from which the defense attempts

to launch a conspiracy theory. The defense points to a tweet on the morning of November 15,

2019, the day the verdict was returned in this case, of a Facebook post that is no longer available.

The defense claims that this single tweet is evidence that Juror       tweeted about the case during

trial and exacted a political agenda on the jury. There is no evidence to support that allegation. In

fact, the available evidence indicates just the opposite: a review of Juror        ’s available social

media posts during the trial reveal fidelity to this Court’s order that jurors not use social media (or

any other medium) to communicate about the case. As demonstrated in Exhibit 1 to this pleading,

a perusal of Juror       ’s tweets between November 6—the date that the jury was sworn—and

November 15, 2019—the date of the verdict—reveals that Juror                 sent 12 tweets, none of

which appear to reference the defendant or relate to the case. 3




       3
         Jurors were not prohibited from using social media during the trial; they were prohibited
from using social media to communicate or read about the case. Specifically, the Court instructed:

       And when I tell you that you can’t discuss the case, that also means that you must
       not use electronic devices, such as phones or computers, to communicate or talk
       about the case. You may not send an email or an instant message or text about it
       or write or Tweet about the case electronically through any blog, posting, chat
       room, instant message, or other communication, including social networking sites,
       such as Facebook, Twitter, LinkedIn, Instragram, Snapchat, YouTube, or anything
       that’s been invented that I haven’t heard of yet until you have delivered your verdict
       and the case is over.

11/6/2019 (Morning) Tr. 255.



                                                  9
        Case 1:19-cr-00018-ABJ Document 358 Filed 04/15/20 Page 10 of 22



II.     ARGUMENT

        Federal Rule of Criminal Procedure 33 provides that “[u]pon the defendant’s motion, the

court may vacate any judgment and grant a new trial if the interest of justice so requires.” Fed. R.

Crim. P. 33(a). The D.C. Circuit has explained that “granting a new trial motion is warranted only

in those limited circumstances where ‘a serious miscarriage of justice may have occurred.’”

United States v. Wheeler, 753 F.3d 200, 208 (D.C. Cir. 2014) (quoting United States v. Rogers,

918 F.2d 207, 213 (D.C. Cir. 1990)). A new trial motion based on any ground other than newly

discovered evidence is time barred if not filed within 14 days after the verdict. Fed. R. Crim. P.

33(b)(2). When seeking relief based on newly discovered evidence—as the defense does here—

the defendant “bears a weighty burden” to establish that a new trial is warranted. United States v.

Garcia-Pastrana, 584 F.3d 351, 390 (1st Cir. 2009).

        The defendant’s motion should be denied for two reasons. First, the motion is time barred,

because Juror       ’s social media posts do not reveal new evidence about her political affiliation,

nor do they impeach her candor during voir dire. The defense possessed all the information it

needed to thoroughly question Juror         regarding potential bias and to exercise whatever steps

it deemed necessary, to include seeking a for-cause strike or using a preemptory strike. Second,

even if the motion were not time barred it should be denied on the merits, because nothing about

Juror      ’s social media posts undermine this Court’s determination that she was qualified for

jury service or indicate that she acted improperly during the trial or jury deliberations. The

defense’s complaints to the contrary are unsupported by the factual record and its request for relief,

either in the form of a new trial or evidentiary hearing, rests on the improper supposition that

political partisanship automatically renders impartiality in jury service impossible.




                                                 10
        Case 1:19-cr-00018-ABJ Document 358 Filed 04/15/20 Page 11 of 22



        A.      Juror      ’s social media posts are consistent with her disclosures during voir
                dire and do not reveal new information about her political affiliation or other
                relevant factors.

        As explained above, through her responses to the questionnaire and during voir dire, Juror

      was forthright about the fact that she likely held political viewpoints different from the

President and therefore from the defendant. These disclosures included that she held elected office

in the past; that she had run in a Democratic primary for Congress; that she used social media and

might have shared an article on Facebook related to the investigation of Russian interference into

the 2016 election; that she followed reports related to the investigation of Russian interference into

the 2016 election somewhat closely; that she paid a fair amount of attention to news and social

media about politics; that she listened to commentators such as Rachel Maddow, Chris Hayes, and

Anderson Cooper, who are widely regarded as espousing views different from the President; that

she held opinions about some of the people identified on the questionnaire, including the President;

and that she had heard an allegation that the defendant had inappropriate contact with Russian

officials in an effort to help the President’s 2016 campaign. All of this information was available

to the defense for further scrutiny, and indeed, the defense’s questioning of Juror         makes clear

that it was concerned over the potential that Juror           might be biased against the defendant:

“The fact that you run for an office, you’re affiliated with a political party. Roger Stone is affiliated

with the Republican party, Donald Trump. You understand what I’m saying and getting at?”

11/5/2019 (Afternoon) Tr. 96. Juror          validated the defense team’s inference that her political

viewpoints diverged from the Republican Party and the President, responding: “I do.” Id.

        The social media posts obtained by the defense in an effort to impeach Juror                   ’s

impartiality contain information that was plainly obvious to the defense at the time it had the

opportunity to question her during voir dire: Juror         ’s political affiliation and viewpoints are




                                                   11
        Case 1:19-cr-00018-ABJ Document 358 Filed 04/15/20 Page 12 of 22



different from the President and the defendant. While the specifics of Juror           ’s social media

history may lend some additional insight into her views on specific topics, none of those topics

involve the issues about which the jury was charged to decide or that would be the proper subject

of specific voir dire beyond the question the defense asked and that the Court drilled down on—

namely, whether Juror        ’s political affiliation would cause her to be unfairly biased against the

defendant when evaluating the evidence in the case. See United States v. Chapin, 515 F.2d 1274,

1289-90 (D.C. Cir. 1975) (observing that the key issue to probe in cases touching upon political

issues is whether a juror’s political surroundings might influence his or her verdict, rather than

probing specific political affiliation). Notably, nowhere in its motion does the defense identify a

single question it would have asked of Juror           had it possessed her social media posts at the

time of voir dire. Moreover, had the defense wanted to probe not just the impact that Juror           ’s

political affiliation might have on her ability to be a fair and impartial juror, but also the scope and

extent of her social media usage, they were armed with the necessary information to do so by virtue

of Juror      ’s disclosure that she used social media and the sources from which she obtained

news and information.

       In addition, Juror        ’s social media posts do not reveal any new information about her

candor or ability to follow this Court’s instructions regarding communication about the case during

the trial. As illustrated above, all of Juror          ’s social media posts are consistent with her

disclosures during voir dire. And, as explained above and addressed more in Section II.C below,

the defense’s claim that Juror       tweeted about the case during trial is based on speculation and

innuendo—that claim has no foothold in the available evidence.




                                                  12
        Case 1:19-cr-00018-ABJ Document 358 Filed 04/15/20 Page 13 of 22



       Juror       ’s social media posts do not constitute newly discovered evidence supporting a

new trial motion after the 14-day deadline imposed by Federal Rule of Criminal Procedure 33.

The defense motion should be denied on that ground alone.

       B.      Juror     ’s social media posts do not impugn this Court’s determination that
               she was qualified for jury service.

       Even if this motion were not time-barred for failing to rest on newly discovered evidence,

it should be denied on the merits. Nothing about Juror         ’s social media posts undermine this

Court’s implicit determination—implicit because the defense did not even lodge an objection for

cause—that Juror         could serve as an impartial juror and was therefore qualified for service.

Nor do the social media posts indicate that Juror        failed to serve impartially or, as explained

above, somehow misled the Court in her responses on the written questionnaire or in response to

questions such that her affirmation of impartiality should now be doubted.

       The Sixth Amendment assures criminal defendants the right to an impartial jury.

“Impartiality is not a technical conception. It is a state of mind. For the ascertainment of this

mental attitude of appropriate indifference, the Constitution lays down no particular tests and

procedure is not chained to any ancient and artificial formula.” United States v. Wood, 299 U.S.

123, 145-46 (1936).     Accordingly, “[a] trial court’s findings of juror impartiality may be

overturned only for manifest error.” Mu’min v. Virginia, 500 U.S. 415, 428 (1991) (internal

citations and quotation marks omitted).

       Here, the Court conducted an exceedingly thorough voir dire of all potential jurors,

including Juror         The Court’s use of a 56-question form and individualized questioning of

every juror far exceeded the steps taken to select an impartial jury in most cases and were entirely

appropriate given the attention surrounding the case. Indeed, the procedure adopted by this Court

is consistent with that used in other high-profile cases, such as Skilling v. United States, 561 U.S.



                                                 13
        Case 1:19-cr-00018-ABJ Document 358 Filed 04/15/20 Page 14 of 22



358, 386-98 (2010) (affirming integrity of trial court’s implicit and explicit impartiality

determinations based on the use of a questionnaire and individualized questioning) and surpasses

the steps taken in others. See, e.g., Mu’min, 500 U.S. at 431 (affirming murder conviction where

trial court refused to ask venire questions about specific instances of pretrial publicity, but

conducted a voir dire consisting of “four separate questions about the effect on [potential jurors]

of pretrial publicity or information about the case obtained by other means” and then questioned

jurors in panels of four, asking specific follow ups when potential jurors indicated that they may

have formed an opinion about the case).

       None of the social media posts attributable to Juror        identified in the defense motion

express personal animus or bias against the defendant himself or betray an undisclosed political

viewpoint. In the light most favorable to the defense, Juror          ’s social media posts betray

disagreement with and some hostility towards the President. But as this Court correctly observed

in the context of another for-cause strike involving a potential juror who expressed a negative view

of the President, the defendant was “not charged with supporting Donald Trump for president.

That is a lawful thing to do.” 11/5/2019 (Morning) Tr. 33 (involving Juror           Similarly, this

Court correctly denied a motion to strike for cause another potential juror, Juror             who

disclosed the following information on his questionnaire: “Supported Hillary Clinton in 2016,

Deeply opposed to everything Donald Trump stands for” (Juror                 Questionnaire, p. 13,

Question 30), and who then disclosed during individualized questioning that he had “certain strong

feelings about the current political climate” but that he would “try [his] best” to be fair and

impartial.” 11/5/2019 (Afternoon) Tr. 182. This Court explained its decision not to strike the juror

for cause:

       I don't think this [potential juror] ever wavered from having an opinion about the
       President to having an opinion about Roger Stone. So what I think we saw with



                                                14
        Case 1:19-cr-00018-ABJ Document 358 Filed 04/15/20 Page 15 of 22



        him and with the juror before is what happens when you get really intelligent people
        with a lot of integrity trying very hard to be as honest as possible, but I don't believe
        he said anything that indicates to me that he walks into this courtroom biased
        against Roger Stone in the charges in this case while he may disagree with his
        political activities.

Id. at 183-84. This Court added, correctly, that: “I don’t believe as I said from the beginning the

mere fact that someone is opposed to the President automatically disqualifies them from serving

as a juror in this case.” Id. at 184; see also id. at 74 (observing on a separate for-cause strike that

“I don’t necessarily think that everyone who says they have a negative opinion of the President is

automatically excludable for cause . . . .”).

        Juror       ’s responses in voir dire, under penalty of perjury, like the other jurors discussed

above, confirm that Juror        could set aside her personal political views to fairly and impartially

evaluate the evidence and apply the law—and were therefore sufficient for this Court to qualify

Juror          for service. Juror        ’s social media posts, including her tweet extolling the

professionalism of the four prosecutors who withdrew from this case, simply do not impugn her

intent to serve impartially or suggest that she failed to do so. See United States v. Gabriel, 365

F.3d 29, 31 (D.C. Cir. 2004) (explaining that the determination of impartiality is “focused on the

intent of the juror, finding impartiality sufficiently established if the potential juror expresses a

clear intent to try to be open-minded”) (internal citations omitted; emphasis in original), vacated

and remanded on other grounds, 543 U.S. 1101 (2005) (citations omitted).

        The defense contends (at 13) that “there can be little doubt that, if the juror had disclosed

the extent of her political zealousness, she would not have been permitted to be a juror.” Not so.

First, Juror       ’s political affiliation and viewpoint were disclosed. In any event, political

zealousness does not preclude impartiality. The defense’s request for a new trial rests on the

dangerous premise that political affiliation and viewpoint are a basis for disqualifying a juror for



                                                   15
        Case 1:19-cr-00018-ABJ Document 358 Filed 04/15/20 Page 16 of 22



implied bias—a notion inconsistent with the First Amendment and Supreme Court precedent in

this area. E.g., Smith v. Phillips, 455 U.S. 209, 215 (1981) (“A holding of implied bias to disqualify

jurors because of their relationship with the Government is no longer permissible.”) (internal

citations and quotation marks omitted). Holding a political viewpoint, even a strong one, does not

disqualify a person from fairly and impartially evaluating evidence that may relate to or touch

upon those viewpoints. See Skilling, 561 U.S. at 398-99 (emphasizing that jurors in a criminal

trial “need not enter the box with empty heads in order to determine the facts impartially. It is

sufficient if the jurors can lay aside their impressions or opinions and render a verdict based on the

evidence presented in court”) (internal citation, quotation marks, and syntax edits omitted).

       As explained above, the defense had all the information it needed to explore Juror           ’s

potential bias during voir dire and was given (and took) the opportunity to do so—just as the law

affords. Smith, 455 U.S. at 215 (“Preservation of the opportunity to prove actual bias is a guarantee

of a defendant's right to an impartial jury.”) (internal citations and quotation marks omitted); see

also United States v. Orenuga, 430 F.3d 1158, 1162, 1163 (D.C. Cir. 2005) (“The defense always

must be given a full and fair opportunity to expose bias or prejudice on the part of the veniremen.”)

(internal citations and quotation marks omitted); 11/5/2019 (Morning) Tr. 23 (observing in the

context of a motion to strike for cause, that, “And even those who indicated they’d heard something

about the defendant or the case, that alone wasn’t enough for me to automatically assume they

need to be struck for cause. Again, I think it’s grist for follow-up questions.”) Having had the

opportunity to ask follow-up questions, and in light of the fact that none of the information

contained in Juror      ’s social media posts are inconsistent with the candid disclosures she made

on the written questionnaire and in response to direct questions from the Court and defense, there




                                                 16
         Case 1:19-cr-00018-ABJ Document 358 Filed 04/15/20 Page 17 of 22



is no basis now to doubt the sincerity of Juror        ’s affirmation that she could be impartial or to

impugn this Court’s determination that she qualified for jury service. 4

         C.     There is no reasonable ground for an evidentiary hearing.

         The defense alternatively requests (at 16-18) an evidentiary hearing to explore Juror        ’s

lack of candor and whether she exacted a political agenda on the jury. There is no prima facie

evidence supporting a hearing on these grounds.

         First, as explained above, Juror          ’s social media posts are consistent with her

disclosures during voir dire and do not indicate any lack of candor with the Court.

         Second, there is no evidence or reason to suspect that Juror       exacted a political agenda

on the jury in this case. The defense theory on this point rests on the baseless claim (at 14) that

“Juror        posted about the Stone trial while deliberations were ongoing.” But there is no such

post. The defense assumes that Juror          ’s November 15, 2019, tweet containing a Facebook

link, which cannot be retrieved, must relate to the case because it occurred on the morning of the

verdict and because Juror           holds a different political affiliation and viewpoint than the

President. That is far too speculative an assumption—and an improper one—on which to call for

an evidentiary hearing. Moreover, as noted above, Juror            ’s Twitter account reveals that she

posted to social media during the trial about topics having nothing to do with the trial of this case,



         4
          As explained at length, Juror       ’s social media posts do not betray any lack of candor
to the Court and are consistent with the disclosures she made during voir dire. But assuming for
the sake of argument that Juror          understated the zealousness of her political viewpoints, as
the defense alleges, that would not be a basis for granting a new trial. A juror’s failure to disclose
information in voir dire entitles a defendant to reversal on appeal only if he can show that the juror
failed to answer honestly a material question and that a correct response would have supported a
for-cause strike. United States v. Williams-Davis, 90 F.3d 490, 503 (D.C. Cir. 1996). Because the
zealousness of a political viewpoint is not in and itself dispositive as to the question of impartiality
for jury service, a new trial would not be warranted even if Juror         had understated the strength
of her views—which she did not.



                                                  17
        Case 1:19-cr-00018-ABJ Document 358 Filed 04/15/20 Page 18 of 22



leading to the natural conclusion that this particular post also had nothing to do with the trial. The

defense has cherry picked one tweet with a broken link in an effort to question Juror       ’s fidelity

to this Court’s social media order and impeach the fairness and impartiality of the jury’s verdict.

       There is no specific test for when a district court in this jurisdiction should hold an

evidentiary hearing to explore post-verdict claims of juror bias in particular. See generally United

States v. Boney, 977 F.2d 624, 634 (D.C. Cir. 1992) (holding that “[l]ying about a factor as

important (and as easy to verify through public records) as felon status raises at least the inference

that the juror had an undue desire to participate in a specific case, perhaps because of partiality,”

but setting forth no specific factors for consideration). In the Second Circuit, as the defense notes

(at 16-17), “a trial court is required to hold a post-trial jury hearing only when reasonable grounds

for investigation exist. Reasonable grounds are present when there is clear, strong, substantial and

incontrovertible evidence . . . that a specific, nonspeculative impropriety has occurred which could

have prejudiced the trial of a defendant.” United States v. Sun Myung Moon, 718 F.2d 1210, 1234

(2d Cir. 1983) (internal citation omitted). The defense conspiracy theory, rooted in a decade-old

picture of Juror       with a Democratic political consultant, Juror        ’s social media posts on

political subjects having nothing to do with this case, Juror     ’s holding of a political affiliation

and viewpoint opposite that of the President, and a single tweet with a broken link on the morning

of the verdict, are not reasonable grounds for an evidentiary hearing. Indeed, yielding to the

defense request for an evidentiary hearing on the grounds suggested by the defense risks the

precarious precedent that a person’s political affiliation and viewpoint will become the post-hoc

basis for questioning the integrity of an entire jury’s verdict in cases with a political backdrop.

This Court should heed the Second Circuit’s “hesit[ance] to haul jurors in after they have reached




                                                 18
          Case 1:19-cr-00018-ABJ Document 358 Filed 04/15/20 Page 19 of 22



a verdict in order to probe for potential instances of bias, misconduct or extraneous influences,”

id., and reject the defense’s request for an evidentiary hearing. 5

III.     CONCLUSION

         The defense falls far short of its weighty burden to establish that the jury’s unanimous

verdict on each and every count in the Indictment constitutes a miscarriage of justice based Juror

       ’s social media posts. This Court should deny the defendant’s motion for a new trial or, in

the alternative, for an evidentiary hearing.

                                                       Respectfully submitted,

                                                       TIMOTHY J. SHEA
                                                       D.C. Bar No. 437437
                                                       United States Attorney for the
                                                       District of Columbia


                                                  By: /s/ J.P. Cooney
                                                      J.P. COONEY, D.C. Bar No. 494026
                                                      Assistant United States Attorney
                                                      Chief, Fraud & Public Corruption Section

                                                       JOHN CRABB, JR. N.Y. Bar No. 2367670
                                                       Assistant United States Attorney
                                                       Acting Chief, Criminal Division




         5
          The Second Circuit’s reluctance for post-trial evidentiary hearings regarding claims of
jury bias is consistent with the broad discretion afforded trial courts in this jurisdiction over the
manner and scope of any post-trial inquiry of jurors. See Williams-Davis, 90 F.3d at 498-99
(describing that broad discretion and nothing that trial courts may “properly consider, among the
factors militating against extending the inquiry, the risk that massive examination and cross-
examination would in fact amount to juror harassment”) (internal citation and quotation marks
omitted).


                                                  19
       Case 1:19-cr-00018-ABJ Document 358 Filed 04/15/20 Page 20 of 22



                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing sealed pleading was served via email to counsel for the

defendant, Roger J. Stone, on February 18, 2020.



                                                    /s/ J.P. Cooney
                                                    J.P. COONEY, D.C. Bar No. 494026
                                                    Assistant United States Attorney
                                                    Chief, Fraud & Public Corruption Section
Case 1:19-cr-00018-ABJ Document 358 Filed 04/15/20 Page 21 of 22
Case 1:19-cr-00018-ABJ Document 358 Filed 04/15/20 Page 22 of 22
